NT CONFIDENTIAL



Exhibit 10.16.21


THIRD AMENDMENT TO TERRITORY LICENSE NO. 8
This Third Amendment (“Third Amendment”) to Territory License No. 8, effective
December 1, 2011 (“TL 8”) to the Data License Agreement (“Agreement”) dated
December 1, 2002, by and between TeleNav, Inc. (formerly known as Televigation,
Inc.; collectively referred to herein as “Client” or “LICENSEE”) and Navigation
Technologies Corporation (“NTC”), which was subsequently assigned by NTC to
NAVTEQ North America, LLC (collectively “NT”), is made and entered into as of
November 1, 2012 (“Third Amendment Effective Date”). The Agreement and TL 8
shall be collectively referred to herein as the “Agreement.” Capitalized terms
not otherwise defined in the body of this Third Amendment shall have the
meanings set forth in the Agreement.
WHEREAS, NT and Client desire to amend certain provisions of TL 8 with this
Third Amendment to provide pricing in connection with certain Copies [*****] in
connection with a [*****];
WHEREFORE, the parties agree as follows:
1.
[*****]. In lieu of the pricing set forth in Sections 1-3 of Exhibit A to TL 8,
the special pricing set forth below shall apply to Copies of Data for the
Territories below which are distributed [*****] described below to [*****]. For
the purposes of this Third Amendment, the [*****] means [*****] in which [*****]
provided by NT is [*****] in connection with [*****]. For the sake of clarity,
(A) the foregoing does not include [*****] in which the [*****] is dependent
upon the End-User opting into [*****]; and (B) as related to [*****], Client may
[*****] that were [*****] for further distribution to End-Users and properly
reported by Client to NT in applicable license fee reports, but which [*****],
and by way of such [*****] of [*****], Client may distribute these [*****] for
no additional License Fee beyond the fees that Client already paid for
distributing the [*****] provided that the Territory of Data remains the same
for the [*****]. Except as provided herein, the pricing set forth below is the
amount of the License Fee to be paid by Client to NT for [*****] and does not
include any [*****] that may be applicable.

TERRITORY OF DATA
LICENSE FEE
US/Canada Territory
[*****]
United States + Mexico Territory
[*****]
Latin America Territory
[*****]

2. Except as otherwise modified herein, the terms of the DLA and TL 8 shall
remain in full force and effect.


IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their authorized representatives as of the Third Amendment Effective Date.
            
NAVTEQ NORTH AMERICA, LLC
TELENAV, INC.
By:    /s/ Stephen W. Kelley    
By:    /s/ Michael Strambi                
Name: Stephen W. Kelley    


Name: Michael Strambi                


Title:    Director, Legal and Intellectual Property    
Title:    CFO                        
Date:    12/10/2012    
Date:    12/4/2012                    




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


Third Amendment to TL 8 11.29.12swk    Page 1 of 1
[PR-008322]